Citation Nr: 0613210	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-05 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of 
duodenitis.

2.  Entitlement to a compensable disability rating for 
hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972, and from December 1979 to December 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO determined that new and material evidence had 
not been received to reopen a claim for service connection 
for duodenitis.  The veteran perfected an appeal of that 
decision.

His appeal was previously before the Board in September 2005, 
at which time the Board found that new and material evidence 
had been received and reopened the previously denied claim.  
The Board then remanded the case for development and 
adjudication on its substantive merits.  That development has 
been completed, and in a January 2006 supplemental statement 
of the case the RO denied service connection for duodenitis.

In his February 1998 statement, which resulted in the 
September 2000 decision, the veteran indicated that he was 
claiming service connection for a "gastrointestinal 
disorder."  He did not specify the disease for which he was 
seeking service connection.  The medical evidence shows that 
in addition to duodenitis and pancreatitis, which have been 
the focus of the current claim, the veteran has received 
treatment for gastroesophageal reflux disease.  He was also 
found to suffer from reflux while in service.  The issue of 
service connection for gastroesophageal reflux disease has 
not been addressed by the RO, and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).

In an October 2005 rating decision the RO effectuated the 
Board's September 2005 grant of service connection for 
hypertension by assigning a non-compensable rating for the 
disorder.  In February 2006 the veteran submitted a notice of 
disagreement with the assigned rating.  He has not, however, 
been provided a statement of the case, and this issue is 
remanded for that action.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).


FINDING OF FACT

The preponderance of the probative evidence shows that the 
duodenitis treated during service did not result in any 
chronic residuals, and that the currently diagnosed 
pancreatitis is not related to the symptoms documented during 
service.


CONCLUSION OF LAW

Pancreatitis, claimed as a residual of duodenitis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION
Service Connection

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The medical evidence shows that the veteran has received 
treatment for chronic pancreatitis.  In addition, he was 
treated for stomach complaints in September and October 1989, 
which were diagnosed as reflux esophagitis and mild 
duodenitis.  His claim is, therefore, supported by a current 
medical diagnosis of disability and evidence of an in-service 
disease.  The Board finds, however, that the currently 
diagnosed disorder is not related to the symptoms documented 
during service.  Hickson, 12 Vet. App. at 253.

The diagnoses of reflux esophagitis and mild duodenitis in 
September 1989 were based on clinical findings and the 
results of an upper gastrointestinal radiograph, an 
esophagogastroduodenoscopy, and a barium enema.  The service 
medical records do not include any laboratory studies to 
determine the amylase or lipase levels.

The veteran was separated from service shortly after the 
treatment in October 1989.  He initially claimed entitlement 
to VA compensation benefits in January 1990, and included 
esophageal irritability and duodenitis in that claim.  When 
examined in February 1990 he complained of irritable bowel 
and indigestion, but examination showed no abnormality of the 
digestive system or the pancreas.  The examination resulted 
in an assessment of a history of esophageal and duodenal 
irritability.

Service department treatment records show that when the 
veteran was hospitalized in December 1990 for unrelated 
complaints, he had a history of duodenitis.  He denied having 
any gastrointestinal symptoms in January 1991.  He was 
treated from October 1992 to February 1993 for esophageal 
dysmotility, with no reference to any problems with the 
pancreas.  Laboratory testing in July 1994 showed the amylase 
level to be within normal limits.

In May 1996 the veteran reported a four-week history of 
nausea and epigastric pain, followed by diarrhea, that began 
after eating at a restaurant.  He also reported having blood 
from the rectum, which his physician attributed to internal 
hemorrhoids.  His gastric complaints did not result in any 
diagnosis.  He underwent a flexible sigmoidoscopy that month, 
which showed no abnormalities.  When reviewing his medical 
history with a new physician in December 1996, he reported 
having had duodenitis in the past, but did not report any 
current gastric symptoms.

In March 1998 he reported experiencing left lower quadrant 
pain of four days in duration, which was assessed as 
diverticulitis.  He received treatment for what was assessed 
as diverticulitis again in April 1999 and January 2000, 
without any diagnostic tests being conducted.  When evaluated 
in the Surgical Clinic in February 2000 the physician found 
that the diagnosis of diverticulitis was not supported by any 
laboratory or diagnostic testing, and that the actual cause 
of the abdominal pain was unknown.  A computerized tomography 
(CT) scan of the abdomen and pelvis in February 2000 showed 
no abnormalities.  

The veteran was hospitalized for abdominal pain in December 
2000.  Although his complaints were initially attributed to 
diverticulitis, a CT scan showed findings of pancreatitis, 
not diverticulitis.  The veteran has received treatment for 
recurring pancreatitis since December 2000.  When 
hospitalized in March 2001 for a recurrence of the 
pancreatitis, his physician noted that he had a history of 
alcohol abuse, and found that the disease was possibly acute 
alcoholic pancreatitis.  In addition to the diagnosis of 
acute pancreatitis, the physician provided a diagnosis of 
possible alcohol abuse.  A consulting physician entered a 
diagnosis of acute, probably alcohol-induced, pancreatitis.  
The consulting physician also informed the veteran of the 
probable cause of his symptoms, and instructed him to abstain 
from any alcohol consumption.

The veteran presented a May 2005 medical opinion in support 
of his contention that the symptoms that he had in service 
represented the onset of pancreatitis.  The veteran provided 
documents for the physician to review, and the physician 
noted the veteran's complaints of abdominal pain, nausea, and 
vomiting in 1989.  The physician found that, based on the 
veteran's complaints at that time and the fact that he was 
then consuming large amounts of alcohol, the possibility 
existed that he was then suffering from pancreatitis.  The 
physician stated that because laboratory studies were not 
conducted in 1989 to determine the level of amylase and 
lipase, it could not be determined that the veteran did not 
have pancreatitis in 1989.  The physician noted that since 
his separation from service the veteran had had at least 
eight documented episodes of pancreatitis.  The physician 
stated that, based on the symptoms documented during service 
and the fact that the veteran had suffered from pancreatitis 
since then, there was a greater than 50 percent chance that 
his symptoms in service were due to pancreatitis.

In rendering his opinion the veteran's physician indicated 
that the veteran had suffered from pancreatitis since 1989.  
Assuming that the symptoms initially attributed to 
diverticulitis were in fact due to pancreatitis, there is no 
medical evidence of the veteran having pancreatitis prior to 
March 1998, nine years after he was separated from service.  
With the exception of the treatment for esophageal 
dysmotility from October 1992 to February 1993, his medical 
records from 1990 to 1998 show treatment for multiple other 
problems but document no complaints or clinical findings 
attributed to a chronic gastrointestinal disorder.  Any 
reference to duodenitis was by history only.  The physician's 
opinion is, therefore, based on an inaccurate factual 
premise, and is not probative of a nexus between the 
currently diagnosed pancreatitis and the symptoms documented 
during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (an opinion that is based on an inaccurate factual 
premise has no probative value).  To the extent that the 
opinion is based on the veteran's report of having had 
gastrointestinal symptoms since his separation from service, 
the opinion is not probative.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) (VA is not required to accept a medical 
opinion that is based on the veteran's medical history and 
unsupported by clinical findings).

The physician also based his opinion on the absence of any 
laboratory studies to determine the levels of amylase and 
lipase in 1989.  Laboratory testing in July 1994, however, 
showed the amylase level to be within normal limits.  The 
physician appears to be stating that because pancreatitis was 
not ruled out, a greater than 50 percent chance exists that 
the symptoms were due to pancreatitis.  Without any specific 
clinical or laboratory findings to show that the veteran then 
had pancreatitis, and regardless of the physician's 
assessment of probability, his opinion is based only on 
speculation.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) ("The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches.").

Assuming, without so finding, that the veteran did have the 
symptoms of pancreatitis while in service, his physician 
found, in essence, that the symptoms were due to alcohol 
abuse.  His treatment records in March 2001 indicate that the 
pancreatitis was due to alcohol abuse, and the physician 
found that the symptoms in service could be due to 
pancreatitis because the veteran was then consuming large 
amounts of alcohol.  Any disability that is due to the abuse 
of alcohol or drugs is deemed to be the result of willful 
misconduct, or not in line of duty, and not subject to 
service connection.  See 38 U.S.C.A. §§ 105(a), 1110, 1131 
(West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc 
order).

The RO provided the veteran a VA medical examination in 
January 2006 for the purpose of obtaining an opinion on 
whether the chronic pancreatitis was related to the symptoms 
documented during service.  The examiner referenced a 
December 1996 treatment record showing that the veteran was 
then consuming less than a pint of alcohol four times a week.  
The examiner also referenced the March 2001 treatment records 
showing that the pancreatitis was probably alcohol induced.  
The examiner found, based on review of the evidence in the 
claims file, that the gastroesophageal reflux disease and 
duodenitis shown during service had resolved without any 
residuals; and that the recurrent pancreatitis was not caused 
or related to any in-service complaints, including symptoms 
involving the esophagus and duodenum.  Because that opinion 
was based on review of the evidence in the claims file, it is 
highly probative.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (an opinion that is based on review of the entire 
record is more probative than an opinion that is based on the 
veteran's reported history).

The most probative medical evidence shows that the recurrent 
pancreatitis is not related to the symptoms documented during 
service.  The veteran's assertion that the pancreatitis 
started during service is not probative because he is not 
competent to provide evidence of a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for the residuals of duodenitis, claimed as 
pancreatitis.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in January 2002 and September 2003.  In 
those notices the RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  

Although the notices were sent following the decision on 
appeal, the delay in issuing the notices was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notices were sent.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006).  Because service connection for the residuals 
of duodenitis has been denied, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records and the service department treatment records 
he identified.  The RO also provided him a VA medical 
examination, and obtained an opinion regarding the claimed 
nexus between pancreatitis and the symptoms documented during 
service.  

The veteran and his representative contend that the January 
2006 medical opinion is not adequate for rating purposes 
because it was provided by an orthopedist, and that the case 
should again be remanded to obtain an opinion from a 
gastroenterologist.  The physician providing the January 2006 
opinion is a doctor of osteopathy, rather than a medical 
doctor, but there is no indication that the physician is 
other than an internist or is otherwise not qualified to 
provide an opinion regarding a gastrointestinal disability.  
The medical opinion submitted by the veteran was also 
prepared by a doctor of osteopathy.  The Board finds that the 
examination and opinion are adequate for rating purposes, and 
that an additional remand is not warranted.  The veteran has 
not indicated the existence of any other evidence that is 
relevant to his appeal, and the Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim.


ORDER

The claim of entitlement to service connection for the 
residuals of duodenitis, claimed as pancreatitis, is denied.


REMAND

The veteran has submitted a notice of disagreement with the 
rating assigned for hypertension in October 2005.  
Accordingly, this issue is remanded for the following:

After undertaking any VCAA notification 
and development deemed appropriate, re-
adjudicate the issue of the rating 
assigned for hypertension.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a statement of the case.

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


